Shaw C. J.
delivered the opinion of the Court. This case was argued at the last term, and upon consideration the *254opinion of the Court is, that the plea of duress is a good bar for both the defendants.
The proceedings on this statute are in some respects anomalous ; they are wholly founded upon statute, and they must therefore pursue the statute strictly and be controlled and governed by its provisions. o
The justice of the peace to whom the complaint is made is authorized to issue his warrant to bring the party complained of, before him ; he alone has the examination which is the basis of the proceedings, and there is no authority in the statute for returning such warrant before another magistrate. This may often be attended with inconvenience, as where the magistrate, taking the examination and issuing the warrant, is absent, sick, or out of office, when it is returned ; but the consideration of inconvenience cannot supply the want of authority, when the statute has not conferred it. No justice of the peace, other than the one who took the examination and issued the warrant, having authority to require the party arrested to give bond, such magistrate has no jurisdiction of the subject matter or of the parties. The order requiring the party to give bond was void ; the order to hold the defendant in custody till he gave bond, was erroneous and void ; and therefore the bond was given under duress. It was argued on the hearing, that the appearance of the defendant at the court, and the order of the court continuing the proceedings to an ensuing term, were a waiver of the duress, if any, and that by the force and effect of the statute, this bond acquired a new efficacy in the nature of a recognizance ; but if the bond was void for duress, the Court are of opinion that the mere appearance of the obligor at the court, there being no plea, no act submitting to the jurisdiction of the court, but a simple continuance to a succeeding term because the child was not then born, did not amount to a waiver, and that the statute did not operate to give it a continued validity ; and that the statute can only be construed to have this application to a bond taken pursuant to its provisions. But there is another objection to this argument, which is, that the appearance and pro ceedings in the Court of Common Pleas are not set forth in the replication, and relied upon, as rebutting the matter of the *255p.ea, The Court are therefore of opinion, that the plea in bar is. good, that the replication does not avoid :t, and that there must be judgment for the defendants.